Pre-Interview Communication Attachment 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
	The drawings submitted on November 14, 2019 are acceptable.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 11/14/2019, 6/10/2020 and 12/31/2021 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, comprising claim(s) 1-15, drawn to determining, based on a first set of policies, a second entity associated with a second blockchain network with which to conduct the transaction, and identifying a second set of policies associated with the second entity.
Group II, comprising claim(s) 16-18, drawn to determining, based on a request, an originator of the request, and identifying within policy information stored in a blockchain ledger, one or more policies associated with the originator.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of identifying policies associated with one or more entities, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Erbanova et al. (US 2019/0340703 A1) and/or Riley et al. (US 2012/0084425 A1).  For example, Derbakova discloses the identifying of one or more inter-ledger contracts (e.g., smart contracts) which contain contract terms/requirements (i.e. policies) associated with one or more entities (e.g., the entities associated with a particular blockchain).  Derbakova [0006]; [0021]; [0025-0027]; Fig. 3A item 314; Fig. 3B item 354; Derbakova claim 8.  Riley also discloses the identifying of a first set of policies (i.e. a first policy profile) associated with a first entity (i.e. a first subscriber) and a second set of policies (i.e. a second policy profile) associated with a second entity (i.e. a second subscriber).  Riley [0010]; [0039-0042]; Fig. 2 items 200 and 202.  Since the shared technical feature of identifying policies associated with one or more entities is known in the prior art, it is not a special technical feature and Groups I and II lack unity of invention a posteriori. 
During a telephone conversation with Patrick Jewik (Reg. No. 40,456) on June 6, 2022 a provisional election was made without traverse to prosecute the invention of Group I comprising claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objection
	Claim 9 is objected to because it lacks proper antecedent basis for the limitation “the policy document”, as in “wherein the policy document received in relation to the first entity comprises a smart contract.”  It appears that claim 9 should be dependent upon claim 8 instead of claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 	matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 	conditions and requirements of this title.
	
	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  	Here, it is determined that claims 1-10 are directed to the statutory category of a process and claims 11-15 are directed to the statutory category of a machine, where the machine includes the process limitations that are directed to substantially the same subject matter of the process.  Therefore, we proceed to step 2A, Prong One. 
	The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 1 is selected as being representative of the independent claims in the instant application.  Claim 1 recites:
receiving, by a controller and from a first entity associated with a first blockchain network, a request to conduct a transaction via a virtual environment associated with the controller;
identifying a first set of policies associated with the first entity;
determining, based on the first set of policies, a second entity associated with a second blockchain network with which to conduct the transaction;
identifying a second set of policies associated with the second entity; and
facilitating the transaction between the first entity and the second entity using the first set of policies and the second set of policies.
	Here, the claims are directed to the abstract idea of managing a transaction between two entities based on identified policies.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes a fundamental economic practice (e.g., managing/processing transactions based on associated rules/policies), and/or a commercial or legal interaction (e.g., managing a transaction between a first entity and a second entity based on associated rules/policies).  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.  Furthermore, the Federal Circuit has explained that “the ‘directed to’ inquiry applies a stage-one filter to claims, considered in light of the specification, based on whether ‘their character as a whole is directed to excluded subject matter.’”  Elfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (quoting Internet Patents Corp. v. Active Network, Inc., 790 F .3d 1343, 1346 (Fed. Cir. 2015)).  It asks whether the focus of the claims is on a specific improvement in relevant technology or on a process that itself qualifies as an "abstract idea" for which computers are invoked merely as a tool.  See id. at 1335-36.  Here, it is clear that the claim(s) focus on an abstract idea, and not on any improvement to technology and/or a technical field.  It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., a controller, a processor, a computer readable medium, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  
	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Here, Claim 1 recites the additional element of a controller.  The controller is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception, or a portion thereof, using a generic computer component.  See MPEP 2106.05(f).  There is no indication in the claim(s) that this computing component in combination with the abstract idea leads to an improvement of the computing device, or another technology, or to a technical field.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Independent claim 11 recites the additional elements of: a processor; and a computer readable medium comprising code.  As with claim 1, here all of the computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception, or a portion thereof, using a generic computer component and/or device.  See MPEP 2106.05(f).  The claims’ use of the processor and computer readable memory does not transform the claimed subject matter into a patent-eligible application because the claims do not require any nonconventional computer components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for the performance of the abstract idea on a generic computing/processing device.  Bascom Global Internet Servs., Inc. v. AT&T Mobility LLC, No. 2015-1763, 2016 WL 3514158, at *6-7 (Fed. Cir. June 27, 2016).  Additionally, Examiner finds no indication in the Specification, that the operations recited in the independent claims require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.  See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.").  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Examiner further notes that even though the claims may not preempt all forms of the abstraction, this alone, does not make them any less abstract.  See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015).
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing component (e.g., a controller, a processor, a CRM, etc.) to implement the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component and/or system.  Mere instructions to apply an exception using a generic computer component and/or system cannot provide an inventive concept.  Considered as an ordered combination, the additional elements recited in the claim(s) add nothing that is not already present when the steps are considered separately.	Therefore, claims 1 and 11 are rejected under 35 U.S.C. §101 and are not patent eligible.  Dependent claims 2-10 and 12-15 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea.  
	Dependent claims 2-4 refine the abstract idea by providing non-functional descriptive material describing the characteristics of the one or more policies.  These claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea. 
	 Dependent claim 5 refine the abstract idea by providing non-functional descriptive material that further describes details about the first or second entities.  This claim fails to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	Dependent claim 6 refines the abstract idea by describing the particular manner the first set of policies is identified.  This claim fails to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	Dependent claim 7 refines the abstract idea by providing non-functional descriptive material describing attributes about the transaction.  This claim fails to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.	Dependent claims 8-10, 12 and 15 refine the abstract idea by providing non-functional descriptive material describing attributes of the first set of policies and/or second set of policies.  These claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	Dependent claims 13 and 14 recite the additional elements of translating between a first data file format and a second data file format, in some instances, using an intermediary data file format.  Examiner considers these additional elements to be a form of insignificant extra-solution activity.  The limitations recited in this/these claim(s) is/are only tangentially related to the invention, and the claim(s) fail(s) to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  Furthermore the prior art (e.g., Katzin et al. (US 2013/0339250 A1) and/or Bellamy, III et al. (US 2011/0276717 A1)) shows that translating between a first data format and a second data format, including the use of an intermediate data format was well-known in the art at the time of the invention (see, for example, the prior art rejection for claims 13 and 14).
	In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.  Therefore, the dependent claims are also not patent eligible.  	Accordingly, it is determined that all claims are directed to non-statutory subject matter under 35 U.S.C. 101 and are ineligible.

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Derbakova et al. (US 2018/0113752 A1) (“Derbakova”) in view of Riley et al. (US 2012/0084425 A1) (“Riley”). 
Regarding Claim 1:  Derbakova discloses a computer-implemented method, comprising: 
receiving, by a controller and from a first entity associated with a first blockchain network, a request to conduct a transaction via a virtual environment associated with the controller (See at least Derbakova [0006]; [0020]; [0026-0027]; Fig. 3A item 312; Fig. 3B item 352; Derbakova claim 8.  Where a controller (i.e. receiver) receives a request to conduct a transaction (i.e. receives a blockchain transaction) via a virtual environment associated with the controller (i.e. via a blockchain environment associated with the receiver) from a first entity (i.e. from a first entity, e.g., a bank) associated with a first blockchain network (i.e. associated with a first blockchain).);
identifying a first set of policies associated with the first entity (See at least Derbakova [0006]; [0021]; [0025-0027]; Fig. 3A item 314; Fig. 3B item 354; Derbakova claim 8.  Where a first set of policies (i.e. contract terms/requirements in an inter-ledger contract) associated with the first entity are identified.);
 determining a second entity associated with a second blockchain network with which to conduct the transaction (See at least Derbakova [0023]; [0028].  Where a second entity (i.e. second entity, e.g., a mortgage company) associated with a second blockchain network (i.e. associated with a second blockchain) with which to conduct the transaction is determined (e.g., by using identifiers, metadata, transaction information, etc.).);
identifying a second set of policies associated with the second entity (See at least Derbakova [0006]; [0021]; [0024-0027]; Fig. 3A item 314; Fig. 3B item 354; Derbakova claim 8.  Where a second set of policies (i.e. contract terms/requirements in an inter-ledger contract) associated with the second entity are identified.); and
facilitating the transaction between the first entity and the second entity using the first set of policies and the second set of policies (See at least Derbakova [0024]; [0027]; Fig. 3A item 318; Fig. 3B item 358.  Where the transaction between the first entity and the second entity is facilitated (e.g., by determining whether to record the blockchain transaction on the first or second blockchain) using the first set of policies and the second set of policies (e.g., by verifying the contract terms in the inter-ledger contract).).
	Derbakova discloses the use of a blockchain which has multiple separate chains or local blockchains belonging to different entities, such as banks, service companies, product companies, etc.  Derbakova [0020].  Derbakova indicates that information from a blockchain transaction may be parsed in order to identify one or more identifiers associated with a second or third blockchain.  Derbakova [0028].  Derbakova does not explicitly disclose:  determining, based on the first set of policies, a second entity with which to conduct the transaction.  
	However, Riley, who in the related art of identifying various polices, teaches:
determining, based on the first set of policies, a second entity with which to conduct the transaction (See at least Riley [0010]; [0039-0042]; Fig. 2 items 200 and 202.  Where it is determined, based on the first set of polices (i.e. based on the first policy profile), a second entity (i.e. a second subscriber) with which to conduct the transaction.); and
identifying a second set of policies associated with the second entity (See at least Riley [0010]; [0039-0042]; Fig. 2 items 200 and 202.  Where a second set of policies (i.e. a second policy profile) associated with the second entity (i.e. associated with the second subscriber) is identified.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Derbakova’s method of using a blockchain which has multiple separate chains or local blockchains belonging to different entities and identifying one or more identifiers associated with a second blockchain, to include the teachings of Riley, in order to implement different subsets of policy rules for different users (Riley [0069]).
Regarding Claim 5:  The combination of Derbakova and Riley discloses the computer-implemented method of claim 1.  Riley further discloses wherein at least one of the first entity or second entity is an individual or a computer network (See at least Riley [0010]; [0018] “As used herein, the term "subscriber" refers to an entity ( associated with one or more users) that is engaged in a subscription with a service provider”; [0039-0042]; Fig. 2.  Where at least one of the first entity (i.e. first subscriber) or second entity (i.e. second subscriber) is an individual (i.e. entity associated with one or more user) or a computer network.).	Examiner additionally notes that the phrase “wherein at least one of the first entity or second entity is an individual or a computer network” is non-functional descriptive material as it only describes, at least in part, details about the first or second entity, however, the fact that the first and/or second entities are an individual or a computer network fails to affect how any of the positively recited steps are performed.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).Regarding Claim 7:  The combination of Derbakova and Riley discloses the computer-implemented method of claim 1.  Derbakova further discloses wherein the transaction relates to at least one of trust management, fraud and disputes, underwriting, data routing, policy enforcement, or member services (See at least Derbakova [0023-0027].  Where the transaction relates to at least one of trust management, fraud and disputes, underwriting, data routing (e.g., determining whether to log the transaction in the first blockchain or the second blockchain), policy enforcement (e.g., determining whether to log the transaction in the first blockchain or the second blockchain), or member services (e.g., a payment, mortgage payment).).
	Examiner additionally notes that the phrase “wherein the transaction relates to at least one of trust management, fraud and disputes, underwriting, data routing, policy enforcement, or member services” is non-functional descriptive material as it only describes, at least in part, details about the transaction, however, the fact that the transaction relates to at least one of trust management, fraud and disputes, underwriting, data routing, policy enforcement, or member services fails to affect how any of the positively recited steps are performed.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
Regarding Claim 8:  The combination of Derbakova and Riley discloses the computer-implemented method of claim 1.  Derbakova further discloses wherein the first set of policies is generated from a policy document received in relation to the first entity (See at least Derbakova [0021]; [0023-0027]; Fig. 1B.  Where the first set of policies (i.e. contract terms/requirements in an inter-ledger contract) is generated from a policy document (i.e. from a contract, e.g., a smart contract) received (i.e. via a setup and share process) in relation to the first entity.).	Examiner additionally notes that the phrase “wherein the first set of policies is generated from a policy document received in relation to the first entity” is non-functional descriptive material as it only describes, at least in part, a source of the generated first set of policies, however, the fact that the first set of policies were generated from a particular source (i.e. from a policy document received in relation to the first entity) fails to affect how any of the positively recited steps are performed.  Applicant is not positively reciting a step where the first or second set of policies are generated.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 9:  The combination of Derbakova and Riley discloses the computer-implemented method of claim 1.  Derbakova further discloses wherein the policy document received in relation to the first entity comprises a smart contract (See at least Derbakova [0021]; [0023-0027]; Fig. 1B.  Where the policy document (i.e. contract) received in relation to the first entity comprises a smart contract (i.e. “the inter-ledger contracts 155 and 157 represent the smart contracts operating on the chain code”).).
	Examiner additionally notes that the phrase “wherein the policy document received in relation to the first entity comprises a smart contract” is non-functional descriptive material as it only describes, at least in part, details about the policy document, however, the fact that the policy document comprises a smart contract fails to affect how any of the positively recited steps are performed.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).Regarding Claim 10:  The combination of Derbakova and Riley discloses the computer-implemented method of claim 1.  Derbakova further discloses wherein the first set of policies includes at least an interaction algorithm (See at least Derbakova [0021-0024]; [0027]; Fig. 1B.  Where the first set of policies (i.e. contract terms/requirements in an inter-ledger contract) includes at least an interaction algorithm (e.g., instructions that ensure the appropriate data is extracted and shared from the committed transactions.).
	Examiner additionally notes that the phrase “wherein the first set of policies includes at least an interaction algorithm” is non-functional descriptive material as it only describes, at least in part, details about the first set of policies, however, the fact that the first set of policies includes at least an interaction algorithm fails to affect how any of the positively recited steps are performed.  For example, the transaction is not facilitated differently because the policy includes an algorithm.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 11:  Derbakova discloses a blockchain node server comprising:
a processor (See at least Derbakova [0029-0031] “processor”; Fig. 4 item 420), and
a computer readable medium coupled to the processor, the computer readable medium comprising code for causing the processor to (See at least Derbakova [0029-0031] “computer program executed by a processor, in firmware, or in a combination of the above. A computer program may be embodied on a computer readable medium, such as a storage medium”; Fig. 4):
receive, from a first entity associated with a first blockchain network, a request to conduct a transaction via a virtual environment (See at least Derbakova [0006]; [0020]; [0026-0027]; Fig. 3A item 312; Fig. 3B item 352; Derbakova claim 8.  Where a processor receives, from a first entity (i.e. from a first entity, e.g., a bank) associated with a first blockchain network (i.e. associated with a first blockchain), a request to conduct a transaction (i.e. receives a blockchain transaction) via a virtual environment (i.e. via a blockchain environment).);
identify a first set of policies associated with the first entity (See at least Derbakova [0006]; [0021]; [0025-0027]; Fig. 3A item 314; Fig. 3B item 354; Derbakova claim 8.  Where a first set of policies (i.e. contract terms/requirements in an inter-ledger contract) associated with the first entity are identified.);
determine a second entity associated with a second blockchain network with which to conduct the transaction (See at least Derbakova [0023]; [0028].  Where a second entity (i.e. second entity, e.g., a mortgage company) associated with a second blockchain network (i.e. associated with a second blockchain) with which to conduct the transaction is determined (e.g., by using identifiers, metadata, transaction information, etc.).);
identify a second set of policies associated with the second entity (See at least Derbakova [0006]; [0021]; [0024-0027]; Fig. 3A item 314; Fig. 3B item 354; Derbakova claim 8.  Where a second set of policies (i.e. contract terms/requirements in an inter-ledger contract) associated with the second entity are identified.); and
facilitate the transaction between the first entity and the second entity using the first set of policies and the second set of policies (See at least Derbakova [0024]; [0027]; Fig. 3A item 318; Fig. 3B item 358.  Where the transaction between the first entity and the second entity is facilitated (e.g., by determining whether to record the blockchain transaction on the first or second blockchain) using the first set of policies and the second set of policies (e.g., by verifying the contract terms in the inter-ledger contract).).
	Derbakova discloses the use of a blockchain which has multiple separate chains or local blockchains belonging to different entities, such as banks, service companies, product companies, etc.  Derbakova [0020].  Derbakova indicates that information from a blockchain transaction may be parsed in order to identify one or more identifiers associated with a second or third blockchain.  Derbakova [0028].  Derbakova does not explicitly disclose:  determining, based on the first set of policies, a second entity with which to conduct the transaction.  
	However, Riley, who in the related art of identifying various polices, teaches:
determining, based on the first set of policies, a second entity with which to conduct the transaction (See at least Riley [0010]; [0039-0042]; Fig. 2 items 200 and 202.  Where it is determined, based on the first set of policies (i.e. based on the first policy profile), a second entity (i.e. a second subscriber) with which to conduct the transaction.); and
identifying a second set of policies associated with the second entity (See at least Riley [0010]; [0039-0042]; Fig. 2 items 200 and 202.  Where a second set of policies (i.e. a second policy profile) associated with the second entity (i.e. associated with the second subscriber) is identified.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Derbakova’s method of using a blockchain which has multiple separate chains or local blockchains belonging to different entities and identifying one or more identifiers associated with a second blockchain, to include the teachings of Riley, in order to implement different subsets of policy rules for different users (Riley [0069]).Regarding Claim 15:  The combination of Derbakova and Riley discloses the blockchain node server of claim 11.  Derbakova further discloses wherein the first set of policies and the second set of policies are distributed to at least the first entity and the second entity within a blockchain ledger (See at least Derbakova [0021]; [0025]; Fig. 1B; Fig. 2.  Where the first set of policies (i.e. contract terms/requirements in an inter-ledger contract) and the second set of policies (i.e. contract terms/requirements in an inter-ledger contract) are distributed (i.e. shared and/or confirmed) to at least the first entity and the second entity within a blockchain ledger (i.e. within a chain).).
	Examiner additionally notes that the phrase “wherein the first set of policies and the second set of policies are distributed to at least the first entity and the second entity within a blockchain ledger” is non-functional descriptive material as it only describes, at least in part, details about the first set of policies and the second set of policies, however, the fact that the first set of policies and the second set of policies are distributed to at least the first entity and the second entity within a blockchain ledger fails to affect how any of the positively recited steps are performed.  Applicant is not positively reciting a step of distributing the policies within a blockchain ledger.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Derbakova in view of Riley, as applied above, and further in view of Madisetti et al. (US 2018/0288022 A1) (“Madisetti”) which is supported by Provisional application No. 62/479,966, filed on Mar. 31, 2017.
Regarding Claim 2:  The combination of Derbakova and Riley discloses the computer-implemented method of claim 1.   Derbakova discloses the use of a blockchain which has multiple separate chains or local blockchains belonging to different entities, such as banks, service companies, product companies, etc.  Derbakova [0020].  Derbakova also describes the use of contract terms/requirements in an inter-ledger contract (i.e. policies) that dictate certain conditions that must be met before information can be written to one or more blockchains.  Derbakova [0024-0027].  The combination of Derbakova and Riley does not explicitly disclose wherein at least one of the first set of policies or the second set of policies indicates whether the first entity and the second entity may interact.  However, this difference is only found in the non-functional descriptive material that describes, at least in part, details about the first set of policies and/or the second set of policies.  Although claim 1 indicates that the transaction is facilitated using the first and second set of policies, there is no indication in the claim(s) that any of the positively recited method steps would be performed differently because of this particular indication in the first or second set of policies.  Phrased differently, this non-functional language fails to alter the manner in which any of the positively recites steps are performed.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	Additionally, Madisetti teaches that it was known in the art before the effective filling date of the claimed invention to define roles and policies which control access to blockchain applications and their associated smart contracts.  Madisetti [0088].  Madisetti explained that a user would be able to perform different functions on a particular blockchain based on a particular role given to that use and the permissions/policies associated with the particular role.  Madisetti [0088-0092]; Figs. 9-11.  Madisetti further indicates that a smart contract on a user identity blockchain can ensure that request from respective blockchain networks comply with the specific roles and privileges made for those blockchain networks.  Madisetti [0079-0086].
	In view of the teachings provided by Madisetti it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Derbakova’s method of using contract terms/requirements in an inter-ledger contract (i.e. policies) that dictate certain conditions that must be met before information can be written to one or more blockchains to include “wherein at least one of the first set of policies or the second set of policies indicates whether the first entity and the second entity may interact” in order to only allow authorized users to access the one or more blockchain networks and/or applications (Madisetti [0088]).

Regarding Claim 3:  The combination of Derbakova and Riley discloses the computer-implemented method of claim 1.   Derbakova discloses the use of a blockchain which has multiple separate chains or local blockchains belonging to different entities, such as banks, service companies, product companies, etc.  Derbakova [0020].  Derbakova also describes the use of contract terms/requirements in an inter-ledger contract (i.e. policies) that dictate certain conditions that must be met before information can be written to one or more blockchains.  Derbakova [0024-0027].  The combination of Derbakova and Riley does not explicitly disclose wherein at least one of the first set of policies or the second set of policies indicates access rights for the first entity with respect to data stored in the second blockchain network.  However, this difference is only found in the non-functional descriptive material that describes, at least in part, details about the first set of policies and/or the second set of policies.  Although claim 1 indicates that the transaction is facilitated using the first and second set of policies, there is no indication in the claim(s) that any of the positively recited method steps would be performed differently because of this particular indication in the first or second set of policies.  Phrased differently, this non-functional language fails to alter the manner in which any of the positively recites steps are performed.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	Additionally, Madisetti teaches that it was known in the art before the effective filling date of the claimed invention to define roles and policies which control access to blockchain applications and their associated smart contracts.  Madisetti [0088].  Madisetti explained that a user would be able to perform different functions on a particular blockchain based on a particular role given to that use and the permissions/policies associated with the particular role.  Madisetti [0088-0092]; Figs. 9-11.  For example, a user in the role of the application owner would have access to read and update all state variables and access all the functions in all the smart contracts in the application.  Whereas, other users may have access to only certain smart contracts in the application.  Id.  Madisetti further indicates that a smart contract on a user identity blockchain can ensure that request from respective blockchain networks comply with the specific roles and privileges made for those blockchain networks.  Madisetti [0079-0086].
	In view of the teachings provided by Madisetti it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Derbakova’s method of using contract terms/requirements in an inter-ledger contract (i.e. policies) that dictate certain conditions that must be met before information can be written to one or more blockchains to include “wherein at least one of the first set of policies or the second set of policies indicates access rights for the first entity with respect to data stored in the second blockchain network” in order to only allow authorized users to access the one or more blockchain networks and/or applications (Madisetti [0088]).

Regarding Claim 4:  The combination of Derbakova and Riley discloses the computer-implemented method of claim 1.   Derbakova discloses the use of a blockchain which has multiple separate chains or local blockchains belonging to different entities, such as banks, service companies, product companies, etc.  Derbakova [0020].  Derbakova also describes the use of contract terms/requirements in an inter-ledger contract (i.e. policies) that dictate certain conditions that must be met before information can be written to one or more blockchains.  Derbakova [0024-0027].  The combination of Derbakova and Riley does not explicitly disclose wherein at least one of the first set of policies or the second set of policies indicates write permissions by the first entity to the second blockchain network.  However, this difference is only found in the non-functional descriptive material that describes, at least in part, details about the first set of policies and/or the second set of policies.  Although claim 1 indicates that the transaction is facilitated using the first and second set of policies, there is no indication in the claim(s) that any of the positively recited method steps would be performed differently because of this particular indication in the first or second set of policies.  Phrased differently, this non-functional language fails to alter the manner in which any of the positively recites steps are performed.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	Additionally, Madisetti teaches that it was known in the art before the effective filling date of the claimed invention to define roles and policies which control access to blockchain applications and their associated smart contracts.  Madisetti [0088].  Madisetti explained that a user would be able to perform different functions on a particular blockchain based on a particular role given to that use and the permissions/policies associated with the particular role.  Madisetti [0088-0092]; Figs. 9-11.  For example, a user in the role of the application owner would have access to read and update all state variables and access all the functions in all the smart contracts in the application.  Whereas, other users may have access to only certain smart contracts in the application.  Id.  Madisetti further indicates that a smart contract on a user identity blockchain can ensure that request from respective blockchain networks comply with the specific roles and privileges made for those blockchain networks.  Madisetti [0079-0086].
	In view of the teachings provided by Madisetti it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Derbakova’s method of using contract terms/requirements in an inter-ledger contract (i.e. policies) that dictate certain conditions that must be met before information can be written to one or more blockchains to include “wherein at least one of the first set of policies or the second set of policies indicates write permissions by the first entity to the second blockchain network” in order to only allow authorized users to access the one or more blockchain networks and/or applications (Madisetti [0088]).
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Derbakova in view of Riley, as applied above, and further in view of Bui et al. (US 2009/0061869 A1) (“Bui”). Regarding Claim 6:  The combination of Derbakova and Riley discloses the computer-implemented method of claim 1.  Derbakova discloses the use of a blockchain which has multiple separate chains or local blockchains belonging to different entities, such as banks, service companies, product companies, etc.  Derbakova [0020].  Derbakova indicates that information from a blockchain transaction may be parsed in order to identify one or more identifiers associated with a second or third blockchain.  Derbakova [0028].  However, Derbakova does not explicitly disclose wherein the first set of policies is identified based on a network address associated with the first entity	Bui, on the other hand, teaches wherein the first set of policies is identified based on a network address associated with the first entity (See at least Bui [0049]; Fig. 3 item 106.  Where the first set of policies (i.e. the communication policy) is identified based on a network address (i.e. IP address) associated with the first entity (i.e. associated with the mobile node).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Derbakova’s method of using a blockchain which has multiple separate chains or local blockchains belonging to different entities and identifying one or more identifiers associated with a second blockchain, to include the teachings of Bui, in order to allow a home agent which receives communications from other devices to readily apply a corresponding policy based on an IP address (Bui [0047]).

	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Derbakova in view of Riley, as applied above, and further in view of Katzin et al. (US 2013/0339250 A1) (“Katzin”).Regarding Claim 12:  The combination of Derbakova and Riley discloses the blockchain node server of claim 11.  Derbakova discloses that a mortgage chain (i.e. blockchain network) may have an inter-ledger contract which requires (e.g., via policies) certain account numbers to be present in the transaction information in order to store the information in the mortgage chain.  Derbakova [0024].  Derbakova further indicates that the format of the data, routing numbers, account numbers, all the necessary actions and requirements may be stored in the inter-ledger contracts.  Id.  The combination of Derbakova and Riley does not explicitly disclose wherein the first set of policies indicates a first data file format associated with the first entity and the second set of policies indicates a second data file format associated with the second entity.	Katzin, on the other hand, teaches wherein the first set of policies indicates a first data file format associated with the first entity and the second set of policies indicates a second data file format associated with the second entity (See at least Katzin [0047-0048]; [0057]; Katzin claims 13-14.  Where the first set of policies (i.e. information in a lookup table/database associated with a first entity) indicates a first data file format (i.e. a first format) associated with the first entity and the second set of policies (i.e. information in a lookup table/database associated with a second entity) indicates a second data file format (i.e. a second format) associated with the second entity.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Derbakova’s method which uses inter-ledger contracts to indicate the format of data, routing numbers, account numbers, all the necessary actions and requirements, to include the teachings of Katzin, in order to provide merchants, acquirers and payment processors with the ability to use a single modern format for all payment networks and to reduce the impact of business and operational changes made by the payment networks in business releases (Katzin [0089]).
	Examiner additionally notes that the phrase “wherein the first set of policies indicates a first data file format associated with the first entity and the second set of policies indicates a second data file format associated with the second entity” is non-functional descriptive material as it only describes, at least in part, details about the first set of policies and the second set of policies, however, the fact that the first set and/or second set of policies includes an indication of a data file format fails to affect how any of the positively recited steps are performed.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).Regarding Claim 13:  The combination of Derbakova, Riley and Katzin discloses the blockchain node server of claim 12.  Katzin further discloses wherein facilitating the transaction between the first entity and the second entity comprises translating between the first data file format and the second data file format (See at least Katzin [0047-0048]; [0057]; [0087-0088].  Where the first data file format (i.e. a first format) is translated between the second data file format (i.e. a second format).).	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Derbakova in view of Riley in view of Katzin, as applied above, and further in view of Bellamy, III et al. (US 2011/0276717 A1) (“Bellamy”).Regarding Claim 14:  The combination of Derbakova, Riley and Katzin discloses the blockchain node server of claim 13.  Derbakova, as modified, does not explicitly teach wherein translating between the first data file format and the second data file format comprises using an intermediary data file format.	Bellamy, on the other hand, teaches wherein translating between the first data file format and the second data file format comprises using an intermediary data file format (See at least Bellamy [0009]; [0018]; Fig 2 items 221 and 226.  Where translating between the first data file format (i.e. original data format) and the second data file format (i.e. secure data format) comprises using an intermediary data file format (i.e. a common data format).). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the network element of Derbakova, to include translating between the first data file format and the second data file format comprises using an intermediary data file format, as taught by Bellamy, in order to allow for the rapid expansion of configurations in the gateway system for any transaction formats, especially for industrially standardized formats (Bellamy [0010]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        June 15, 2022

/STEVEN S KIM/Primary Examiner, Art Unit 3685